11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

John R. Holley and Ailza M. Holley,         * From the 35th District
                                             Court of Brown County,
                                             Trial Court No. CV1407271.

Vs. No. 11-15-00046-CV                      * February 10, 2017

Holley and Taylor, Inc.; Pamela K. Holley, * Memorandum Opinion by Bailey, J.
individually and as independent executor   (Panel consists of: Wright, C.J.,
of the Estate of Mary Marshall Holley,      Willson, J., and Bailey, J.)
Deceased; and Melinda McDaniel,

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against John R. Holley and Ailza M.
Holley.